Title: From George Washington to Benjamin Tallmadge, 21 January 1783
From: Washington, George
To: Tallmadge, Benjamin


                        
                            Sir
                            Head Quarters Newburgh Janry 21st 1783
                        
                        I have lately received your Letter of the 4th and have now to give my approbation to the Plan contained
                            therein, for suppressing the illicit intercourse which prevails so scandalously with the Enemy—As this is an object in
                            itself very important, and particularly recommended by Congress I cannot but think it proper that the Boatmen actually
                            employed to assist you in the performance of this service, should be entitled to receive public provisions—you are
                            therefore, hereby authorized to draw from the Contractors for such proportion of them as you shall judge essentially
                            necessary; taking care to limit the number as much as the circumstances will admit, to prevent impositions of every kind,
                            & to give the Vouchers in such manner as that they may be authenticated by a farther sanction from Head Quarters
                            if necessary.
                        The Quarter Mastr Genl upon your application to him, will give what aid he is able towards furnishing Fuel
                            for your Command. I am Sir With great esteem Your very Hble Servant
                        
                            Go: Washington
                        
                    